SUSAN HAWK
CRIMINAL DISTRICT ATToRNEY
~ DALLAS CoUNrY, TEXAS

 

Decernber 15, 2015

Texas Court of Crirninal Appeals
P.O. Box 12308 ‘
Austin, Texas 78711 l .

Re: Ex parte Stanley_O. Mozee; WR-82,467-01, W99-02631(A) and
Exparte Dem'zis L. Allen; WR-56,666-O3, WOO:OlSOS(B)

Dear Mr. Acosta:

Enclosed are the following documents related to the above-referenced case numbers: State ’s Objections
to Trial -Cou;"t's(:$`upplemental Findings ofFact 0n Remand and State's Motion for General R_emand.
Please file the original and return the enclosed copy, file-marked, to me at Patricia Curnmings; Assistant
'District Attorney; 133 N.`Riverfront Blvd., LB 19; Dallas, Texas 75207.

Please contact me at 214- 653- 3600 if you have any questions. Thank you for your time and attention in `
' ad\ ance `

l /§incerely,

\/gU/é( C@M l/)/m/Y)”)W) op RECE¢\/ED m

pATRICIA C MMINGS -COUP\T OF CF§i!\/`E'§NAL APPEALS

As_sistant Distrl Atto_rney
Conviction Integrity Unit
Dallas County, Texas z ' BEC 13 mfg

 

Encl.

Abei Acosta, C|erk

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

, ' SU,tM(/.~o?>

Nos. WR-s_z,467-01& wR-56,666-03
CAUSE Nos. F99-02631-R, F00-01305-R
WRIT Nos. W99-02631-R(A) and W00-01305-FR(B)

RECE|VED |N
count oF cmMINAL APPEALS .
_ EX PARTE ' - § IN THE DISTRICT CoURT
' § » 203‘“’ JUDICIAL DISTRICT
DEC 18 2015 § DALLAS CoUNTY, TEXAs
` § AND
- §
sTANLEY d§§@!€q$i®i~`lt‘ltk §
& § ` THE TEXAS CoURT_oF
DENNIs LEE ALLEN_ § cRIMINAL APPEALS

STATE'S MOTION FOR GENERAL REMAND

The State, in the above numbered and entitled causes, files this Motion
for General Remand for the reasons set forth beloW.
I.

THE TRlAL COURT'S SUPPLEMENTAL FINDINGS
ARE UNSUPPORTED BY THE RECORD

On October 28, 2014, after considering the entire record in both cases,
the trial court signed Agreed Findings of Fact and Conclusions of Law finding
that the State suppressed exculpatory evidence1 in violation of Brady v.
Maryland and that the State presented false testimony from one of the

informants that Went uncorrected by the State. On February 4, 2015, this

 

4 l The suppressed exculpatory evidence is numerous letters from two testifying jailhouse
informants and the substantive discussions the State had with the informants underlying the

correspondence

Slate’s Motion for Remand Page l of 4

' Stanley O. Mozee - WR-82,4_67-Ol; W99-0263l-R(A); F99-0263 l-R

Dennis L. Allen - WR-56,666-03; W00-01305-R(B); F00-01305-R

Court issued a remand order directing the trial court to provide the trial
prosecutor an opportunity to respond to the Brady claims. Following receipt
of the remand order, the ]udge recused herself sua-sponte and both
Applicants' cases Were transferred to the 203ml Iudicial District Court,2

An evidentiary hearing Was held on October 26 - 27, 2015, during Which
testimony from the lead trial prosecutor - Rich ]ackson - Was heard. Then,
before either party rested and closed,_the trial court entered its Findl'ngs of `
Factl on Remand3 on November 10, 2015 - approximately ten days before the
reporter's record was prepared.

The State has filed its objections to the trial court’s supplemental
findings because they are unsupported by the record. See Ex parte Bagley, 509
S.W.2d 332 (Tex. Crim. App. 1974) (holding that the Court of Criminal Appeals
is not bound by the trial court’s findings in a habeas corpus proceeding and

may make contrary findings When the trial court’s findings are not supported

by the record.)

 

2 The term of the Judge of the 265th Judicial District Court who signed the Agreed Findings of
Fact - the Honorable Mark Stoltz - expired on December 31, 2014. The new Judge of the 265th
Judicial District Court, the Honorable Jennifer Bennett, recused herself from this cause upon its
remand. As a result, the case was reassigned to the Judge of the 203rd Judicial District Court -
the Honorable Teresa Hawthome.l

' 3 Hereinafter referred to as the trial court’s supplemental findings

State ’s Motionfor Remand - Page 2 of 4

Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen - WR~56,666-03; W00-01305-R(B); F00-01305-R

ll.

'THE SUPPLEMENTAL FINDINGS ARE 4
BASED ON AN INCOMPLETE RECORD

During the Writ hearing, Applicants advised the trial court that they
intended to present further testimony and noted that they may need to recall
lackso.n.- Applicants also advised the trial court that, in light of ]ackson's_
'- testimony, they planned to amend their Writ of habeas corpus applications
Which Would further necessitate a continuation of the hearing. The Court
agreed to set another hearing date. .Applicants filed their amended habeas
applications after»the hearing Was recessed. '

In,stead of setting another hearing date to allow the parties to further
develop the record and conclude the hearing, the trial court issued its
supplemental findingsl Since the hearing and the trial court’s supplemental
findings, the State has continued to investigate Applicants' claims and has
discovered additional exculpatory evidence which appears to further support
Applicants' claims and impeach ]ackson's testimony at the writ hearing.

lll.
CONCLUSlON

For the aforementioned reasons, and those specifically set out in its

_objections, the State respectfully requests that should the Court of Criminal

Appeals not adopt the trial court’s Findings of Fact, thereby rejecting the

State 's Motion for Remand . Page 3 of 4
Stanley O. Mozee - WR-82,467-01; W99-0263l-R(A); F99-02631-R
Dennis L. Allen - WR-56,666-03; W00-01305-R(B); F00-01305-R

Findings of Fact on Remand, the Applications and Amended Applications be

generally remanded to the trial court for.further fact finding.

V{d\oectfully submitted, v `
" /l[@tClM//l/Mm~io@/>

 

 

 
  
    

Susan Hawk /Patricia Cu mings . \l
Criminal District Attorney Special Fields 'ureau Chief
Dallas County, Texas ` Assistant District Attorney
State Bar No. 05227500
` / \_r{_